Citation Nr: 1731111	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  10-22 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from January 1966 to October 1967, to include a tour of duty in Vietnam.
These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Denver, Colorado, Regional Office (RO) of the United States Department of Veterans Affairs (VA).
The Veteran testified at a June 2015 videoconference hearing held before the undersigned.  A transcript of the hearing is associated with the claims file.  
In September 2015, the Board remanded the claim for additional development.  The Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  


FINDINGS OF FACT

1.  The Veteran's description of noise exposure in service is consistent with his military occupational specialty; the Veteran is competent and credible in his noise exposure assertions.

2.  The Veteran's current bilateral hearing loss was first manifested many years after his service, in 2009, and has not been medically related to his noise exposure in service. 
 
3.   The Veteran's description of the wear and tear on his knees during service, in that he stressed, banged and otherwise strained his knees as a field wireman when climbing poles to string wire, is consistent with his military occupational specialty.  The Veteran is competent and credible in his knee pain assertions.

4.  The Veteran's current bilateral knee osteoarthritis was first manifested many years after his service, in 2016, and has not been medically related to his wear and tear on his knees during service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss are not met. 
38 U.S.C.A. § 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).
  
2.  The criteria for service connection for left knee osteoarthritis are not met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for  right knee osteoarthritis are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Relevant Legal Principles 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303. Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Moreover, pursuant to 38 C.F.R. § 3.309, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

A Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 


Analysis 

Bilateral Hearing Loss 

Bilateral sensorineural hearing loss is a chronic disease within the meaning of 38 C.F.R. §3.309.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

"W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." Hensley v. Brown, 5 Vet. App. 155, 160 (1993). The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Id. at 157.

The Veteran contends that his current hearing loss is due to acoustic trauma in service.  Specifically, he reported that he was exposed to a grenade explosion during basic training; he also cites exposure to heavy equipment noise, explosions, and small arms fire in Vietnam.  See June 2015 Hearing Transcript.   The Board notes that noise exposure is consistent with the duties and circumstances described in the Veteran's personnel records.  As such, the Board concedes the occurrence of the in-service acoustic trauma. 

The record is also clear that the Veteran has a current hearing loss disability.  See March 2016 VA Examination.  The remaining issue in dispute is whether the Veteran's hearing loss was incurred in service or manifested to a compensable degree within one year of service.  

The Veteran's service treatment records are silent for complaints or treatment for hearing loss in service.  Furthermore, although the Veteran indicated that he experienced some ear, nose, or throat trouble in service on his October 1967 separation examination, he specifically denied having hearing loss.  

The Veteran was afforded a VA audiological evaluation in March 2016.  The examiner opined that the Veteran's current hearing loss disability is less likely than not caused by or related to noise exposure in service.  The examiner reasoned that the Veteran's service treatment records show that his hearing testing at enlistment and separation did not have a significant threshold shift beyond normal variability while in service.  

The Board notes that the Veteran's entry and separation audiograms are presumed to have been conducted under an older measurement standard.  Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The examiner reported that the judgment of the examining audiologist threshold were within normal measurement variability.  He also reported that he considered the ASA/ISO/ANSI Zero Reference thresholds. 

The examiner further explained that the evidence clearly and convincingly shows that although noise exposure in service was conceded, damage to the Veteran's hearing did not occur while in service.  The examiner explained that the Institute of Medicine indicated in its landmark study of noise injury in military service that it is difficult to impossible to determine which Veterans that are exposed to noise will suffer noise injury.  He further stated that delayed onset hearing loss is unlikely to occur.  

The Board finds that the VA examiner's opinion is adequate and highly probative to the question at hand.  The examiner possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided a detailed rationale for his opinion, and his opinion was based on an examination and interview of the Veteran, as well as on a review of the service treatment records, the post-service treatment records, and the lay statements of the Veteran.  The opinions considered an accurate history, were definitive and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board has also considered the Veteran's assertions that his hearing loss is related to noise exposure in service.  The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person. 38 C.F.R. 
§ 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  It is also well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Whether the Veteran's current hearing loss disability is related to noise exposure in service requires medical expertise to determine.  Thus, the Board finds the VA medical opinion more probative than the Veteran's statements.  

As previously noted, sensorineural hearing loss may be presumed to have been incurred in service if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1131; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258 (2015).  In addition, a disorder may be service-connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service, or if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  

Here, however, the evidence does not show that the Veteran's hearing loss manifested to a compensable degree within one year of separation from service.  The Veteran's post service treatment records include a June 2006 private medical record from Denver Health Medical Center noting hearing within normal limits.  An October 2009 audio examination is the first evidence of record of the diagnosis of sensorineural hearing loss.  Therefore, presumptive service connection is not warranted. 
In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Bilateral Knees 

The Veteran asserted that his current bilateral knee condition was caused by service.  Specifically, the Veteran reported that he stressed, banged and otherwise strained his knees as a field wireman in service when climbing poles to string wire.  He contends that ascending and descending the poles, to include falling or landing hard, caused repetitive injuries to his joints. 

The medical evidence of record indicates that the Veteran has a current knee diagnosis of joint osteoarthritis of the bilateral knees.  February 2016 VA Examination Report.  Thus, the issue that remains disputed is whether the Veteran's current knee disability was incurred in service, manifested to a compensable degree within a year of separation, or is otherwise related to service.  

The Board notes that during the Veteran's service entrance examination, he reported a history of "trick" knee.  The Board also notes that during the February 2016 VA examination, the Veteran stated that he "blew out" his knee prior to service.  However, the treating clinician at the Veteran's entrance examination found no current active knee pathology or disability.  Thus, the Veteran is not considered to have a pre-existing knee disability and the Veteran is presumed sound.  Crowe v. Brown, 7 Vet. App. 238. 240 (1994).  

The Veteran's service treatment records are otherwise silent for any complaints or treatment for a bilateral knee condition.  Furthermore, the Veteran denied having any knee disability on his October 1967 separation physical.  The Veteran's post service treatment records do not show complaints of knee pain until September 2009.  

The Veteran was afforded a VA examination in February 2016.  During the examination, the Veteran reported that prior to service he "blew out" his left knee while playing baseball.  He reported that he reported his knee problems to the Army and they allowed him to enlist anyway.  He also stated that while in service he never got treatment for his knees.  He further reported that post service he worked for a telephone company for a few years doing similar work but his knees were too weak to continue.  He went back to school and changed careers.   

The Veteran reported that currently his knees pop and crack and his left knee symptoms are worse.  He further reported that his right knee is starting to worsen because it compensates for the left.  He reported that he has had treatment for the knees, either through private or VA facilities.  

The examiner opined that the Veteran's bilateral knee condition was less likely than not incurred in or caused by an event or injury in service.  The examiner reasoned that although the Veteran claims that his knees were injured by falls from pole in service, there is not documentation in service records regarding any knee evaluation, x-rays, diagnosis or treatment.  The examiner further reasoned that knee injuries are primary grouped into medical, ligamentous/tendinous, dislocation, fracture, and arthritic categories.  There are no records of any medical, ligamentous/tendinous, dislocation or fracture injuries of either knee as to the current date.  The first evidence of arthritis was in 2016.  

The examiner further stated that the Veteran's current level of degenerative joint disease is mild spurring, which is the earliest form of osteoarthritis and generally appears with aging or within 10 years of a traumatic injury.  The examiner stated, "It has been 49 years since his claim of falls with traumatic injury in service.  His records do confirm an injury in 2009 when he fell on ice after service.  If he had multiple falls with traumatic injury in service, we would expect a change in his normal biomechanics of walking and would be seeing much more advanced osteoarthritis, or tendon enthesophyes, or the radiologist's report of subluxation or old healed fractures, but none of those conditions are reported."

The examiner further explained the Veteran's current level of osteoarthritis is consistent with his lifetime work at a desk job and with normal arthritic changes of aging.  The examiner explained that the medical literature indicates that greater than 50 million people have arthritis with the knee being one of the most commonly affected areas.  The examiner further reported that age is the strongest risk factor for osteoarthritis.  

The examiner also reported that there is no functional loss due to pain as result of the Veteran's current knee disability.  In sum, the examiner found that that it is less likely than not that the Veteran has a left knee or right knee arthritis that was incurred in or caused by his military service.  

The Board finds that the VA examiner's opinion to be adequate and highly probative on the inherently medical question at hand.  The examiner possessed the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided adequate rationales for the opinion, and it was based on an examination and interview of the Veteran, as well as on a review of the service treatment records, the post-service treatment records and examinations, and the lay statements of the Veteran.  

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the most persuasive evidence of record shows that the current knee disability is not related climbing poles in service.  

The Board has also considered the Veteran's assertions that his current bilateral knee disability was caused by knee strain he reportedly experienced in service.  The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  It is also well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  However, whether the Veteran's current bilateral knee disability is related to service requires medical expertise to determine, as it is not readily observable through the senses, like tinnitus, or a broken arm.  Thus, the Board finds the VA medical opinions more probative than the Veteran's statements.   

The Board has also considered whether service connection is warranted on a presumptive basis.  However, the evidence does not show that the Veteran's bilateral knee arthritis symptoms manifested to a compensable degree within 1 year from separation.  The first diagnosis of arthritis of record is in 2016.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


